DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to the specification are withdrawn in view of the amendments to the specification.
The rejections under 35 U.S.C. §101 of claims 1-10 are withdrawn in view of the amendments to the independent claims.  
Examiner acknowledges the amendments to the claims received on 1/25/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 7-8 in the filing on 1/25/2022 that the cited prior art does not teach “showing the workflow image and list of data on the same screen” in claims 1, 9, and 10.
Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.    

Argument 2: Applicant argues on page 8 that the cited prior art does not teach “where a piece of data is selected on the list of data, reflect a progress state of processing of the selected piece of data on the workflow image” in claims 1, 9, and 10.
Response to Argument 2: Respectfully, Zettel teaches “where a piece of data is selected on the list of data, reflect a progress state of processing of the selected piece of data on the workflow image.”  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1 and 2 filed on 1/25/2022 are shown above to be moot in view of new grounds of rejection necessitated by the applicant’s amendment, and/or not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot or not persuasive for the reasons stated above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 10 recites “means for performing control… to display,” and “means for causing… image to reflect,” which invoke 35 U.S.C. §112(f) interpretation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zettel et al., Patent Application Publication Number US 20190268354 A1 (hereinafter “Zettel”), in view of Yui et al., Patent Application Publication number US 20130317847 A1 (hereinafter “Yui”).
Claim 1:  Zettel teaches “An information processing apparatus comprising: 
a processor (i.e. processors [Zettel 0005]) configured to 
display a workflow image indicating a series of processes included in a workflow (i.e. a “Playbook” widget 740 for guiding a security analyst through a workflow for resolving a particular security incident [Zettel 0081, Fig. 7] note: Zettel Fig. 7 shows a “Playbook” workflow image including 7 workflow process categories) and a list of data to be processed in the workflow (Zettel Fig. 3 and Fig. 6 shows a list of incidents in rows including their respective workflow categories)… ; and 
in a case where a piece of data is selected on the list of data (i.e. Through selection (e.g., via left-clicking) of the "Open Incident Tab" 604 in peek view 602 of a particular security incident (e.g., security incident 360), GUI 700 may display a dashboard 302 for the security incident [Zettel 0068, Fig. 6-7]), reflect a progress state of processing of the selected piece of data on the workflow image (Zettel Fig. 7 shows additional information about the selected incident, including Playbook 740 with Analysis, contain, and eradicate processes completed).”
Zettel teaches a workflow image and a list of data to be processed in the workflow.  Zettel is silent regarding displaying both of these “in a same screen.”
Yui teaches “display a workflow image indicating a series of processes included in a workflow and a list of data to be processed in the workflow in a same screen (i.e. in FIG. 16, a detailed case where the selected workflow step pattern is executed is presented on a workflow step evaluation value case display screen 1600. In this example, a case of the workflow step pattern executed for the patient ID: 01-1111-01 is displayed [Yui 0120, Fig. 16] note: list of patient IDs and workflow chart for one of the selected patients is displayed on the same screen);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zettel to include the feature of having the ability to display a workflow image and a list of data to be processed as disclosed by Yui.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to efficiently display more information to the user for quicker decision making.

Claim 9: Zettel and Yui teach a non-transitory computer readable medium storing a program (i.e. a tangible, non-transitory, machine-readable medium includes machine-readable instructions [Zettel 0007]) causing a computer to perform operations corresponding to the apparatus of claim 1, therefore it is rejected under the same rationale.

Claim 10: Zettel and Yui teach an information processing apparatus (i.e. system [Zettel 0006]) comprising control to perform operations corresponding to the apparatus of claim 1, therefore it is rejected under the same rationale.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zettel, in view of Yui, in view of Lahey et al., Patent Number US 9207887 B1 (hereinafter “Lahey”).
Claim 2:  Zettel and Yui teach all the limitations of claim 1, above.  Zettel and Yui are silent regarding “wherein the processor is configured to highlight a target part, which is a target process to be performed by a user, in the workflow image.”
(Lahey Fig. 5 shows lower workflow branch with bolded dashed lines, including steps 510, 512, 514, 518, and 520), which is a target process to be performed by a user (i.e. For each predicted step that include conditions that serve to update or add job properties (e.g., step 512 and step 514), the controller 202 changes or updates job properties (see e.g., 550) in memory 210 accordingly before the next step is evaluated [Lahey Col 7 lines 38-42]… display of the projected path of the print job based on its current job properties enables a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 40-44] note: a user is able to make changes to the print job while the process traverses the workflow), in the workflow image.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zettel and Yui to include the feature of having the ability to visually distinguish various portions of a workflow as disclosed by Lahey.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 3:  Zettel, Yui, and Lahey teach all the limitations of claim 2, above.  Lahey teaches “wherein the processor is configured to, if the workflow branches (Lahey Fig. 5 shows a workflow that includes an upper branch and a lower branch), display the target part differently in a case where a target branch, which includes the target process, is selected from a plurality of branches as compared to other cases (i.e. the predicted path and steps are indicated as such by bolded dashed lines [Lahey Col 7 lines 30-31, Fig. 5] note: branch with bolded dashed lines, and branch that has non-bolded dashed lines.  From claim 2, bolded branch includes steps 512 and 514 which accept user input).”  
One would have been motivated to combine Zettel, Yui, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 4:  Zettel, Yui, and Lahey teach all the limitations of claim 3, above.  Lahey teaches “wherein the processor is configured to, in a case where a branch to be followed has not been determined (i.e. print workflow 300 shows… a print job may take one of multiple potential conditional branches… print job may be processed according to a first path that includes steps 302, 310, 320, 322, and 330, or alternatively may be processed according a second path that includes steps 302, 312, 314, 324, 322, and 330 [Lahey Col 3 lines 39-46, Fig. 3]), highlight the target part in a first manner (Lahey Fig. 3 shows both branches connected by solid lines, a first manner, which highlights that steps in either branch can still be applicable).”  
One would have been motivated to combine Zettel, Yui, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 5:  Zettel, Yui, and Lahey teach all the limitations of claim 4, above.  Lahey teaches “wherein the processor is configured to, in a case where the target branch has been determined, change a manner in which the target part is highlighted from the first manner to a second manner, which is different from the first manner (i.e. predicted path (e.g., bolded dashed lines) is displayed to the user via the GUI [Lahey Col 7 lines 48-49] note: from above, before a print job is applied to the workflow, all paths and boxes were solid lines.  Once a branch is predicted, or determined, the lines and boxes are changed from solid lines to bolded, dashed lines, or highlighted in a second manner).”  
One would have been motivated to combine Zettel, Yui, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 6:  Zettel, Yui, and Lahey teach all the limitations of claim 4, above.  Lahey teaches “wherein the processor is configured to, if an other branch including a process different from the target process (Lahey Fig. 5 shows a top branch with processes 506 and 508, different from target process 512, 514) is determined among the plurality of processes as the branch to be followed (i.e. display of the projected path of the print job based on its current job properties enables a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 40-44] note: a user is able to make changes to the print job while the process traverses the workflow.  Thus, a user can set the print job to follow the top branch), change a manner in which the target part is highlighted from the first manner to a third manner, which indicates that the other branch has been determined as the branch to be followed (Lahey Fig. 5 shows two branches, top with unbolded dashed lines, and bottom with bolded dashed lines.  From above, before a print job is applied to the workflow, all paths and boxes were solid lines.  Once a user changes the print job to follow the top branch (“changes to the print job… before the print job is actually processed through the print workflow” Lahey Col 1 line 43-44), the top branch is predicted, or determined, and the lines and boxes of the top branch are changed from solid lines to bolded, dashed lines (“predicted path” Lahey Col 7 lines 48-49).  This means that the bottom branch including target process 512, 514, are not the predicted branch, thus the target processes 512, 514, in the bottom branch will have unbolded dashed lines, or highlighted in a third manner).”  
One would have been motivated to combine Zettel, Yui, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 7:  Zettel, Yui, and Lahey teach all the limitations of claim 6, above.  Lahey teaches “wherein the processor is configured to, if the branch to be followed is changed from the other branch to the target branch, change the manner in which the target part is highlighted from the third manner to a second manner, which is different from the first manner (From claim 6, the user has set up the top branch to be the predicted path, having a bold dashed line, which makes the bottom branch have an unbolded dashed line, or highlighted in a third manner.  User is capable of changing once again the desired branch from the top branch to the bottom branch (Lahey Col 1 line 43-44), which changes the bottom branch, which contains the target process, from an unbolded dashed line, the third manner, to a bolded dashed line, the second manner.  Both of these dashed lines are different than the solid line of the first manner).”  
One would have been motivated to combine Zettel, Yui, and Lahey, before the effective filing date of the invention because it provides the benefit of “enabl[ing] a user to foresee an anticipated outcome of the print job and therefore determine whether any changes to the print job are desired before the print job is actually processed through the print workflow [Lahey Col 1 lines 41-44].”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zettel, in view of Yui, in view of Lahey, in view of Faatz et al., Patent Application Publication number US 20090222817 A1 (hereinafter “Faatz”).
Claim 8:  Zettel, Yui, and Lahey teach all the limitations of claim 2, above.  Zettel, Yui, and Lahey are silent regarding “wherein the processor is configured to, in a case where a process immediately before the target process has been completed, change a manner in which the target part is displayed.”
Faatz teaches “wherein the processor is configured to, in a case where a process immediately before the target process has been completed, change a manner in which the target part is displayed (i.e. workflow 120 may allow a user who has already planned a trip to view "Schedule Time" task 120b to determine whether the "Schedule Time" task 120b had an option for a reduced price [Faatz 0031, Fig. 1] note: “Plan Trip” is immediately before target process “Schedule time.”  Plan trip is completed, and Schedule time is the current process, and is highlighted).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of visually assisting a user to a process that is awaiting their input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUGIURA (US 20150012330 A1) listed on 892 is related to workflows , specifically conditional workflows that include branches.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171